Case 2:20-cv-00768-TLN-CKD Document 1-1 Filed 04/14/20 Page 1 of 4




                 EXHIBIT A
       Case 2:20-cv-00768-TLN-CKD Document 1-1 Filed 04/14/20 Page 2 of 4


                                           Coldwell Solar, Inc.
                                         Employment Agreement

Coldwell Solar, Inc. ( the "Company" ) utilizes the following employment agreement ("Agreement" ) for
David Vincent ("Employee"). Employee' s signature below acknowledges that he accepts this Agreement
with the understanding that nothing in this Agreement shall guarantee employment for any period of
time . Employee's employment is at- will; either party may terminate the employment relationship at any
time, with or without cause, and with or without notice. No such policy, rule or regulation shall alter,
modify, or revoke the Employee' s status as an at- will employee.

The Agreement will be in effect until it is revoked by the Company or superseded by a new agreement.
This Agreement may only be modified or amended in writing by the Company. Except as otherwise
communicated to the Employee by the Company in writing, this Agreement contains the sole and entire
expression of the terms and conditions of employment with respect to the payment of Salary, bonuses,
vacation pay and sick leave to Employee. This Agreement supersedes all past terms and conditions.

I.       Base Salary, Location & Reporting

The Company shall pay Employee an annual base salary of $135,000.00 with the title of Regional
Director of Sales and Development. The salary shall be payable in compliance with applicable wage and
hour laws. Your commencing employment date is August 1, 2016. Employee will receive relocation loan
$ 22,600.00 within 30 days of employment with the company. After two years continuous employment
by Employee the Company will reclassify the loan to a bonus and the loan will be considered paid
                                                                                                 in full.
Employee will be guaranteed by the Company a minimum of $ 15,000.00 bonus each year of continuou
                                                                                                       s
employment. This position is home office based and reports to the Company President, by way
                                                                                               of the
VP of Sales.
II.     Benefits
        Employee will be entitled to vacation during each full year of employment, and sick leave
benefits, in accordance with the Company' s standard policies to be set forth in the Employee Handbook
                                                                                                         .
Employee shall be entitled to participate in any standard health and other benefit plans establishe
                                                                                                    d by
the Company after probation period and set forth in the Employee Handbook. Employee shall be
enrolled in the Sales Bonus and Wellness program after 30 days employment with the Company
                                                                                                 .
III.    Continuous Employment. To earn and be eligible to receive bonuses, Employee must be
employed at the start of each project and remain employed during the project' s construction
                                                                                             until the
project receives governmental and utility final acceptance.

IV.     Termination by the Company Without Cause. If Employee's employment is involuntarily
terminated by the Company for any reason other than for Cause ( as defined below ), Employee
                                                                                               shall be
entitled to receive his or her unpaid bonus amount, or any remaining unpaid portions thereof
                                                                                             .

                 (i)    Termination by the Company With Cause. If Employee' s employment is
involuntarily terminated by the Company with Cause (as defined below), Employee shall
                                                                                      not be eligible
for any unpaid Bonus under this Agreement and no future bonus shall be earned by or paid to
Employee.


Coldwell Solar, In. Confidential
Ca, License #969149
        Case 2:20-cv-00768-TLN-CKD Document 1-1 Filed 04/14/20 Page 3 of 4


                (ii)     Termination Due to Participant's Death. If employee dies during the Payment
Period, the Company will pay a pro-rate bonus as of the date of death, which shall be payable to the
estate representative (i.e., trustee, executor, administrator, or spouse of Employee ) within ninety (90)
days following notification to the Company of Employee's death.

               (iii )   Cause Defined. Solely for purposed of this Agreement and in no way for the
purpose of characterizing Employee as having a guaranteed right to continued employment that can
only be terminated for good cause, the term "Cause" means a termination of employment by the
Company due to its determination that Employee has engaged in any of the following.

                       (1)      Employee is determined by a court of law to have committed a willful
act of embezzlement, fraud, or dishonesty;

                        (2)     Any intentional unauthorized use or disclosure by Employee of
confidential information or trade secrets of the Company (or an affiliated trade, business or entity of the
Company);



                       ( 3)      A willful act by Employee that constitutes gross misconduct and which is
injurious to the Company;

                         (4)      Any other intentional misconduct comprising violations of Company
policies that adversely affect the business or reputation of the Company ( or any affiliated trade,
business or entity of the Company); or


                      (5 )    A conviction ( including a no comment or guilty plea ) of a felony or any
crime based on dishonesty or moral turpitude ( other than motor vehicle offenses that do no cause
demonstrable harm to the Company).


I acknowledge I have received a copy of this Agreement for my records and that I will be paid a Bonus as
described above, effective the date of my signature below. Any provisions of this Agreement held to be
illegal, invalid, or unenforceable by law or rule or regulation shall be sully severable, and the remaining
provisions of this Agreement shall remain in full force and effect.



David Vincent

Signature:                                                                    Initials:

Date:     S- 22-         Wlb
                                                                                          Dave Hood




        The Company retains the right to interpret, modify, or terminate this commission agreement as it
        deems appropriate. This Acknowledgement 'does not constitute a contract of employment and
        does not guarantee your employment for any specific period of time. Your employment is at -will.
Coldwell Solar, In. Confidential
Ca, License #969149
        Case 2:20-cv-00768-TLN-CKD Document 1-1 Filed 04/14/20 Page 4 of 4




                       (1)      Employee is determined by a court of law to have committed a willful
act of embezzlement, fraud, or dishonesty;

                        ( 2)     Any intentional unauthorized use or disclosure by Employee of
confidential information or trade secrets of the Company (or an affiliated trade, business, or entity of
the Company );

                          (3)        A willful act by Employee that constitutes gross misconduct and which is
injurious to the Company;

                          ( 4)       Any other intentional misconduct comprising violations of Company
policies that adversely affect the business or reputation of the Company (or any affiliated trade,
business, or entity of the Company); or

                      (5 )    A conviction (including a no contest of guilty plea ) of a felony or any
crime based on dishonesty or moral turpitude (other than motor vehicle offenses that do not cause
demonstrable harm to the Company).



I acknowledge I have received a copy of this Agreement for my records and that I will be paid a
commission as described above, effective the date of my signature below. Any provision of this
Agreement held to be illegal, invalid, or unenforceable by law or rule or regulation shall be fully
severable, and the remaining provisions of this Agreement shall remain in full force and effect.

David Vincent
Signature:

Date:   9    '   2- Z -          b

     The Company retains the right to interpret, modify, or terminate this commission agreement as it
     deems appropriate. This Acknowledgement does not constitute a contract of employment and does
     not guarantee your employment for any specific period of time. Your employment is at -will.




Coldwell Solar, Inc. Confidential
Ca . License #969149
